DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed on 06/07/2022 have been fully considered and are persuasive.  The rejections of claims 31-33 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et  (USPN 2006/0221528) and Nguyen  (USPN 5,973,569).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

2. 	Claim 31 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li et  (USPN 2006/0221528).
Regarding claim 31, Li discloses a device protection circuit (10, see figures 1-5), comprising: 
an amplifier (class D amplifier, see claim 9) comprising a transistor (a transistor P1, see figure 1); 
a current sensing circuit (24) capable of measuring a current in the transistor;
a feedback circuit (50, see figure 2) capable of generating a feedback signal based on comparison between the current in the transistor and a programmable reference threshold (reference threshold  is programmed in step 210 of the programmed chart, see figure 5); and a protection circuit (a circuit 54, and step 212, see figures 2, 5) capable of reducing the current in the transistor in response to the feedback signal indicating that the current in the transistor is above the programmable reference threshold (see par. 0041).
3. 	Claims 32-33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nguyen (USPN 5,973,569).

Regarding claim 32, Nguyen discloses a device protection circuit (see figure 2), comprising:
an amplifier (122) comprising a transistor (e.g. 207);
a current sensing circuit (304) capable of measuring a current in the transistor;
a feedback circuit (307) capable of generating a feedback signal (VOC1) based on the current in the transistor (see figure 3); and
a protection circuit (221) capable of completely attenuating a magnitude of an input signal provided to a gate terminal of the transistor (207) in response to the feedback signal indicating that a magnitude of the current in the transistor is above a threshold (the circuit 221 completely attenuating a magnitude of the audio input signal by further reducing the duty cycle until the overcurrent level down to an acceptable level, see col. 2, lines 51-60).
Regarding claim 33, Nguyen discloses a device protection circuit (see figure 2), comprising:
an amplifier (122) comprising a transistor (a transistor 207);
a current sensing circuit (304) capable of measuring a current in the transistor;
a feedback circuit (307) capable of generating a feedback signal (VOC1) indicating a magnitude of the current in the transistor, and
a protection circuit (221, see figure 2) capable of proportionately attenuating a magnitude of an input signal provided to a gate terminal of the transistor in response to the magnitude of the current in the transistor (the regulation circuit 221 reduces the audio input signal to the gate of the transistor 207 by reducing the duty cycle of the circuit 101 when the over-current detected, and  if the overcurrent continues to flow in the transistor 207, the circuit 221 again decreases the audio input by  further reducing the duty cycle until the overcurrent level down to an acceptable level, see col. 2, lines 52-60, also see claim 1).
Allowable Subject Matter
4. 	Claims 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5. 	Claims 19-30, 38-39 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:

The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A circuit for providing an output signal to a load, comprising: a third circuit coupled to the gate terminal of the transistor, the third circuit being capable of receiving a second input signal and generating the first input signal based on the feedback signal and the second input signal, a magnitude of a voltage of the first input signal being less than a magnitude of a voltage of the second input signal in response to the feedback signal indicating that the magnitude of the current in the transistor is above the threshold as recited in claim 19.
A device protection circuit, comprising: the current sensing circuit comprises a current sense resistance coupled in series with the transistor, a first programmable level-shifter coupled to a first terminal of the current sense resistance, and a second programmable level- shifter coupled to a second terminal of the current sense resistance; and the feedback circuit comprises a difference detector capable of comparing the current in the transistor with a reference voltage and generating the feedback signal based on the comparison as recited in claim 38.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836